Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 1 of 8 PageID #: 33




                                                             19cv4170




                                               /s/Priscilla Bowens
    7/18/2019
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 2 of 8 PageID #: 34
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 3 of 8 PageID #: 35




                                                             19cv4170




    7/18/2019                                  /s/Priscilla Bowens
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 4 of 8 PageID #: 36
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 5 of 8 PageID #: 37




                                                            19cv4170




                                                /s/Priscilla Bowens
   7/18/2019
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 6 of 8 PageID #: 38
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 7 of 8 PageID #: 39




                                                           19cv4170




   7/18/2019                                  /s/Priscilla Bowens
Case 1:19-cv-04170-CBA-LB Document 2 Filed 07/18/19 Page 8 of 8 PageID #: 40
